Case 1:19-cv-09963-DLC Document 27 Filed 11/20/19 Page 1 of 2

qc S e farth , ; Seyfarth Shaw LLP
=D Y af ay ef hee ue PE re 620 Eighth Avenue
yee gee BoA Ba Sw DBs eo Now York, New York 10048

T (212) 218-5500
F (242) 218-5526

 

 

jyu@seyfarth.com
T (212) 218-5524

 
 
 

CALLY TILED svwsoyterth com

 

 

 

 

 

 

 

 

‘eee : {
November 20, 2019 Pd LP Y O|2 Oy
VIA ECE
Hon, Denise L. Cote, U.S.D.J. i vel
U.S. District Court for the Southern District of New York LV

Re: Kelley-Hilton v. Sterling Infosystems Inc.
Civil Action No 19-cv-09963 (S.D.N.Y.)

 

 

ns ae/'4

This firm represents Defendant Sterling Infosystems Inc. (“Sterling”) in the above-referenced
action. We write, with the consent of Plaintiff, to request a short extension to Defendant’s deadline
to submit its memorandum of law in opposition to the motion for a preliminary injunction,
cutrently due today per Paragraph 1 of the Court’s November 15, 2019 Order to Friday, November
22, 2015 by 5:00 p.m.. [Dkt. 20.]. Plaintiff has consented to this extension.

Dear Judge Cote:

As Your Honor recalls, the parties were directed to exchange discovery by noon yesterday. Initial
responsive documents were timely exchanged by both parties. However, after the deadline,
Plaintiff supplemented her production with a number of additional lengthy audio recordings that
Defendant’s counsel, for technical reasons related to the manner in which they were produced and
our firm’s security system, was unable to access until this morning. A cursory review of the first
few of these audio recordings reflect relevant telephonic communications between Plaintiff and
several Sterling employees, some of whom will be submitting Declarations in support of Sterling’s
Memorandum in Opposition to Plaintiff's Request for Preliminary Injunction. At least two of the
Sterling employees on these calls are traveling today further complicating the ability to meet
today’s filing deadline. We also note that the parties are preparing for and will be attending the
court-ordered mediation tomorrow.

After a meet and confer, Plaintiffs counsel consented to an extension of Defendant’s deadline to
submit its memorandum in opposition to her motion for a preliminary injunction until Friday,
November 22, 2019, at 5:00 p.m. We also advised Plaintiff that we no longer intend to file a cross-
motion, and intend only to file an Opposition to Plaintiff's pending motion. No other dates or
deadlines will be impacted by this modification.

In view of the parties’ stipulation, we respectfully request the foregoing extension.

Thank you for Your Honor’s courtesies and consideration.

 
Case 1:19-cv-09963-DLC Document 27 Filed 11/20/19 Page 2 of 2

G Seyfarth

Respectfully submitted,
SEYFARTH SHAW LLP
AS/

Katherine E, Perrelli

KEP
cc: All counsel of record (via ECF)

Hon. Denise L. Cote, U.S.D.J.
November 20, 2019
Page 2

 
